359 U.S. 26 (1959)
McDANIEL
v.
THE LISHOLT ET AL.
No. 424.
Supreme Court of United States.
Decided March 2, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
C. Dickerman Williams for petitioner.
James M. Estabrook and Francis X. Byrn for respondent A/S Lise.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the United States Court of Appeals for the Second Circuit is vacated. The case is remanded to the District Court for a new trial in light of Kermarec v. Compagnie Generale Transatlantique, 358 U. S. 625.